              Case 2:20-cv-00613-RSM Document 12 Filed 06/05/20 Page 1 of 3



 1                                                                The Honorable Ricardo S. Martinez
 2

 3

 4

 5

 6

 7
                             UNITED STATES DISTRICT COURT
 8                     WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 9   STAN’S BAR-B-Q LLC, individually and on
10   behalf of all others similarly situated,
                                                           No. 2:20-cv-00613-RSM
11                                        Plaintiff,

12          v.                                             ORDER GRANTING UNOPPOSED
                                                           MOTION FOR STAY OF
13   THE CHARTER OAK FIRE INSURANCE                        PROCEEDINGS PENDING RULING ON
     CO.,                                                  CONSOLIDATION AND TRANSFER
14                                                         BY JPML
                                       Defendant.
15

16
                                                  ORDER
17
            The Court having examined and considered Plaintiff’s Unopposed Motion for Stay of
18
     Proceedings Pending Ruling on Consolidation and Transfer by JPML, and finding that there is
19
     good cause,
20
            HEREBY ORDERS AND ADJUDGES THAT this matter is stayed in its entirety,
21
     including but not limited to (1) all scheduling deadlines pursuant to the Federal Rules of Civil
22
     Procedure, Local Rules of the United States District Court for the Western District of Washington
23
     and this Honorable Court, (2) discovery, and (3) the deadline to answer or otherwise respond to
24
     Plaintiff’s Complaint, pending a ruling by the JPML concerning the transfer of this action for
25
     inclusion in MDL No. 2942 for consolidated pretrial proceedings pursuant to 28 U.S.C. § 1407. In
26
     the event that the JPML denies consolidation, the stay will automatically terminate seven (7) days
     ORDER GRANTING UNOPPOSED MOT. FOR STAY - 1                        KELLER ROHRBACK              L.L.P.
     (2:20-cv-00613-RSM)                                                   1201 Third Avenue, Suite 3200
                                                                              Seattle, W A 98101-3052
                                                                          TELEPHONE: (206) 623-1900
                                                                          FACSIMILE: (206) 623-3384
              Case 2:20-cv-00613-RSM Document 12 Filed 06/05/20 Page 2 of 3



 1   after the JPML’s decision denying consolidation, and Defendant shall have twenty-one (21)

 2   additional days from the termination of the stay to answer, move, or otherwise plead in response

 3   to Plaintiff’s Complaint.

 4

 5   IT IS SO ORDERED.

 6          DATED this 5th day of June, 2020.
 7

 8

 9

10
                                                 A
                                                 RICARDO S. MARTINEZ
                                                 CHIEF UNITED STATES DISTRICT JUDGE
11

12

13          Presented By:

14          DATED this 4th day of June, 2020.
15                                               KELLER ROHRBACK L.L.P.

16                                               By: s/ Lynn L. Sarko
                                                 By: s/ Amy Williams-Derry
17                                               By: s/ Ian S. Birk
                                                 By: s/ Gretchen Freeman Cappio
18                                               By: s/ Irene M. Hecht
                                                 By: s/ Maureen Falecki
19                                                  Lynn L. Sarko, WSBA #16569
                                                    Amy Williams-Derry, WSBA #28711
20                                                  Ian S. Birk, WSBA #31431
                                                    Gretchen Freeman Cappio, WSBA #29576
21                                                  Irene M. Hecht, WSBA #11063
                                                    Maureen Falecki, WSBA #18569
22                                                  1201 Third Avenue, Suite 3200
                                                    Seattle, WA 98101
23                                                  Telephone: (206) 623-1900
                                                    Fax: (206) 623-3384
24                                                  Email: ibirk@kellerrohrback.com
                                                    Email: lsarko@kellerrohrback.com
25                                                  Email: gcappio@kellerrohrback.com
                                                    Email: ihecht@kellerrohrback.com
26                                                  Email: awilliams-derry@kellerrohrback.com
                                                    Email: mfalecki@kellerrohrback.com
     ORDER GRANTING UNOPPOSED MOT. FOR STAY - 2                       KELLER ROHRBACK             L.L.P.
     (2:20-cv-00613-RSM)                                                 1201 Third Avenue, Suite 3200
                                                                            Seattle, W A 98101-3052
                                                                         TELEPHONE: (206) 623-1900
                                                                         FACSIMILE: (206) 623-3384
             Case 2:20-cv-00613-RSM Document 12 Filed 06/05/20 Page 3 of 3



 1
                                          By: s/ Alison Chase
 2                                           Alison Chase, pro hac vice forthcoming
                                             801 Garden Street, Suite 301
 3                                           Santa Barbara, CA 93101
                                             Telephone: (805) 456-1496
 4                                           Fax: (805) 456-1497
                                             Email: achase@kellerrohrback.com
 5
                                          Attorneys for Plaintiff and the Proposed Classes
 6

 7

 8

 9
           4822-7423-0717, v. 2
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

     ORDER GRANTING UNOPPOSED MOT. FOR STAY - 3               KELLER ROHRBACK             L.L.P.
     (2:20-cv-00613-RSM)                                         1201 Third Avenue, Suite 3200
                                                                    Seattle, W A 98101-3052
                                                                 TELEPHONE: (206) 623-1900
                                                                 FACSIMILE: (206) 623-3384
